      Case 1:15-cv-00414-NONE-SAB Document 121 Filed 09/09/20 Page 1 of 1



1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
     LARRY DONNELL KING, SR.,                          )   Case No.: 1:15-cv-00414-NONE-SAB (PC)
8                                                      )
                      Plaintiff,                       )   ORDER APPROVING PARTIES’ STIPULATION
9                                                      )   TO CONTINUE THE MOTION FOR SUMMARY
              v.                                       )   JUDGMENT HEARING AND BRIEFING
10                                                         SCHEDULE
                                                       )
     M.D. BITER, et al.,
                                                       )   (ECF No. 120)
11                                                     )
                      Defendants.
12                                                     )
                                                       )
13
14            Plaintiff Larry Donnell King, Sr. is appearing in forma pauperis in this civil rights action

15   pursuant to 42 U.S.C. § 1983.

16            On September 8, 2020, the parties filed a stipulation to continue the motion for summary

17   judgment hearing and briefing schedule. Plaintiff’s counsel submits that he has been diligent in

18   preparing the opposition to the motion and has also been preparing for and taking numerous

19   depositions in three other cases during the last three weeks.

20            Based on the parties’ stipulation, it is HEREBY ORDERED that the motion for summary

21   judgment hearing is continued to October 7, 2020, Plaintiff’s opposition to the motion is due

22   September 16, 2020, and Defendants reply is due September 30, 2020.

23
     IT IS SO ORDERED.
24
25   Dated:        September 9, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                           1
